DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on July 21, 2021, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of US 11089529 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11089529 B1
1. At least one computer-readable medium, excluding transitory signals, and carrying instructions, which when executed by at least one data processor, executes instructions for switching wireless communications of a user equipment (UE) between two different wireless access points in a wireless communications network, the instructions comprising: obtaining signal quality data from first and second wireless access points within the wireless communications network, wherein the first wireless access point operates under a first wireless protocol standard that provides a first bandwidth, wherein the second wireless access point operates under a second, different wireless protocol standard that provides a second, different bandwidth, wherein the first wireless protocol standard is older than the second wireless protocol standard, wherein the first wireless protocol standard employs lower data communication speeds as compared to the second wireless protocol standard, and wherein the first and second wireless access points provide at least a portion of a signal associated with the signal quality data; obtaining a velocity of the UE relative to at least the second wireless access point; creating a dynamic signal quality threshold by increasing the dynamic signal quality threshold with an increasing velocity of the UE, increasing the dynamic signal quality threshold when the UE is moving away from the second wireless access point, and decreasing the dynamic signal quality threshold when the UE is moving toward the second wireless access point; and switching a network connection of the UE between the second wireless access point and the first wireless access point based on the dynamic signal quality threshold.
1. A method comprising: obtaining, at a vehicle, signal quality data, from a fifth-generation wireless technology (5G) site and a fourth-generation wireless technology (4G) site of a cellular network, wherein the 5G and 4G sites provide at least a portion of a signal associated with the signal quality data; obtaining, at the vehicle, a velocity of the vehicle relative to at least the 5G site; creating a dynamic signal quality threshold by increasing the dynamic signal quality threshold with an increasing velocity of the vehicle, increasing the dynamic signal quality threshold when the vehicle is moving away from the 5G site, and decreasing the dynamic signal quality threshold when the vehicle is moving toward the 5G site; and switching a cellular network connection of the vehicle between the 5G site and the 4G site based on the dynamic signal quality threshold.

14. The system of claim 10, the wireless network comprising a cellular network, the first wireless network site comprising a fifth-generation wireless technology (5G) site and the second wireless network site comprising a fourth-generation wireless technology (4G) site.

Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 9
Claim 9
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 19
Claim 2
Claim 20
Claim 12

	
As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained in claims 1 and 14 of US 11089529 B1. The difference between the compared claims, aside from the preamble, consists basically in the wording of the limitations and that the former is, in some instances, a broader representation of the latter; therefore, it is an obvious case of double patenting.
Independent claim 8 claims a system supported by the computer-readable medium of claim 1; therefore, the same rejection rationale applies.
	Dependent claims 2-9, 9-17, 18, and 20 are similarly rejected according to the listing in the comparison table above.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of US 11089529 B1 in view of Cardoso de Moura, US 20170176192 A1, hereinafter “Cardoso de Moura.”
Although both claims disclose the same subject matter, claim 1 differs from claim 18 in that it is silent regarding wherein determining the speed includes obtaining data from an accelerometer sensor, and wherein determining the direction includes obtaining data from a digital compass.
Cardoso de Moura, however, in related art, suggests determining speed data from an accelerometer sensor, and determining the direction by obtaining data from a digital compass (see paragraph [0162]: At block 708, sensors integrated with mobile APs, fixed APs, and/or user devices may gather data as people, vehicles, and objects move around the metropolitan area... he OBU/MAP may be configured to capture and record sensors related to the vehicle or operation of the vehicle in which the OBU/MAP is installed. For example, such vehicle related sensors (e.g., accelerometer, magnetometer/magnetic compass, Global Satellite Navigation System (GNSS)/Global Positioning System (GPS) receiver(s)), may capture measurements related to the movement(s) or motion of the vehicle (e.g., braking, acceleration in multiple axes, vibration, tilt, etc.)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Cardoso de Moura’s teachings in relation to the claimed invention, thus providing navigation information to one or more autonomously navigated vehicle(s), to direct such vehicles to travel specific routes to enable the receivers/sensors of the OBU of such autonomously navigated vehicles to make additional and more complete assessments of the signal characteristics of the third party network in the portions exhibiting the signal quality, user capacity, and/or other network performance characteristics less than the defined threshold or that are expected to result in a less than desirable end-user QoE or QoS, as discussed by Cardoso de Moura (see paragraph [0184]).
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., adaptive threshold of handoff in mobile telecommunication systems.
US 10694579 B2		US 6507740 B2		US 20020102977 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 26, 2022